Citation Nr: 1454853	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-13 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for left knee musculoligamentous strain.   

4.  Entitlement to an initial rating in excess of 10 percent for right knee musculoligamentous strain. 

5.  Entitlement to an initial rating in excess of 10 percent for right shoulder strain (major extremity).  

6.  Entitlement to an initial, compensable rating for right ankle sprain.  

7.  Entitlement to an initial, compensable rating for cholinergic urticaria. 

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to August 2010. 

This appeal to  the Board of Veterans' Appeals (Board) arose from rating decisions by the RO. 

In  addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in the Virtual VA file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  
 
The Board's decision with respect to the claims for service connection for left knee musculoligamentous strain and tinnitus is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 



FINDINGS OF FACT

1.Collective evidence suggests that there exists a medical relationship between current left knee musculoligamentous strain and the Veteran's service.

2. Collective evidence suggests that there exists a medical relationship between current tinnitus and the Veteran's service.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the  criteria for service connection for left knee musculoligamentous strain  are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the  criteria for service connection for tinnitus  are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).   

The requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, , when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. 
App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  With respect to tinnitus, the Court has specifically found that this is a disorder capable of lay observation.  Charles, supra.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (then, the Court of Veterans Appeals) (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Summarizing the pertinent evidence of record in light of the above, the Veteran's service treatment records (STRs) reflect treatment for left knee pain in June 1999, with an assessment of mild knee strain.  A May 2010 medical assessment completed in conjunction with service separation reflects complaints referable to the right, but not left, knee.  The STRs do not document tinnitus.  

Within a year of separation from service in May 2011, the Veteran filed claims for service connection for disabilities to include knee conditions and tinnitus.  Also within a year of separation from service, the Veteran was afforded a VA audiometric examination in May 2011 in which he reported exposure to in-service jet engine noise as well as head set noise for 8 to 16 hour stretches.  [The Veteran's DD Form 214 documents service in the United States Air Force as an airborne cryptologic language analyst, and a description of this military specialty contained in a military reference submitted in March 2012 confirms that duties coincident with this position would include monitoring communications with such electronic equipment as headsets].  Also at this examination, the Veteran reported that he had constant tinnitus that he first noticed [during service] in 2000.  Based on the rationale that the Veteran's hearing was normal at the examination, and that such a fact "strongly suggests" that any tinnitus reported by the Veteran was less likely than not to related to in-service noise exposure, the examiner concluded that it was less likely as not that the reported tinnitus was due to military noise exposure.  

During a VA general medical examination conducted in May 2011, the Veteran described constant bilateral knee pain, and the assessment following the examination was musculoligamentous strain of the left and right knee.  With respect to the left knee, the examiner stated that there was "no current chronic disability perceived on exam[ination]."  Based on physical examination findings in the right knee of pain with the last 10 degrees of extension, an August 2011 rating decision granted service connection for right knee musculoligamentous strain.  This decision also denied service connection for left knee musculoligamentous strain on the basis of there being no current disability.  

As indicated above, the Court has found that tinnitus is a disorder capable of lay observation.  Charles, supra.  Given the Veteran's documented service in the United States Air Force as an airborne cryptologic language analyst, the Board finds the Veteran's assertions as to suffering from tinnitus during service to be consistent  with the nature of his service.  His contentions of continuing tinnitus thereafter, particularly given that they were made so shortly after service, are also found to be credible.  As such and in spite of the negative May 2011 nexus opinion-which lacks probative value inasmuch as the Veteran's lay assertions were not considered-the  Board resolves all reasonable doubt  in favor of the Veteran and finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert, supra.

With respect to left knee musculoligamentous strain, while service connection was denied for such disability on the basis of the lack of objective findings of left knee disability during the May 2011 VA examination, the fact remains that the diagnoses following this examination did include left knee musculoligamentous strain.  Moreover, reports from VA outpatient treatment conducted after this examination in August 2011 reflect "knee" complaints (which presumably could include left knee complaints) and an assessment of polyarthralgia.  Under these circumstances, the Board is satisfied that the Veteran has, or at some point(s) pertinent to this appeal, has had current left knee disability-namely, musculoligamentous strain.    See McClain, Romanowsky, supra. 

Given the left knee strain documented in service, competent, credible  complaints of left knee pain  within one year of service, and continuing complaints-which, collectively,  suggests a nexus between current disability and service,   The e Board thus resolves all reasonable doubt in favor of the Veteran and finds that service connection for left knee musculoligamentous strain is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert, supra.
 


ORDER

Service connection for left knee musculoligamentous strain is granted.   

Service connection for tinnitus is granted.   


REMAND

As indicated in the Introduction, the remaining claims on appeal require additional development by the AOJ. 

First with respect to the claim for service connection for degenerative disc disease of the cervical spine, the August 2011 VA opinion finding that such disability was not aggravated by service is inadequate to the extent it was solely based on a  determination that the STRs did not document sufficient relevant cervical spine disability.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (standing for the proposition that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and continuity of symptomatology and instead relied on the absence of evidence in the service treatment records to provide a negative opinion.)  This opinion did not consider the Veteran's lay assertions pertinent to this issue, to include those contained in a March 2012 electronic mail communication with respect to injuries to the cervical spine sustained during in-service flight sorties, which the Veteran's attorney referenced in a March 2012 statement.  Thus, the Board finds that further rationale is necessary.  The AOJ should, to the extent possible, obtain an addendum opinion from the VA clinician who completed the August 2011 opinion.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

As for the claims for increased ratings for right knee musculoligamentous strain, right shoulder strain, right ankle sprain, and cholinergic urticaria, the Veteran was last afforded VA compensation examinations with respect to these disabilities assessing the severity of these conditions well over three years ago in May 2011.  Notably, these examinations were conducted in connection with the claims for service connection, and do not contain sufficient findings to currently assess the severity of the disabilities for which higher ratings are sought.  Therefore, further examinations in connection with these claims are warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Such examinations will also afford the examiners the opportunity to address the specific contentions raised by the Veteran's attorney in March 2012 and January 2013 with regard to the adequacy of the examinations that have been provided to the Veteran. 

While on remand, the Veteran should be given an opportunity to identify any records relevant to the claims that are being remanded that have not been obtained.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Afford the Veteran opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization(s) from the Veterans, all outstanding records should be obtained.
For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made, and why further attempts would be futile, and be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Arrange to obtain an addendum opinion from the  VA clinician who completed the August 2011 opinion addressing the claim for service connection for the claimed cervical spine disability.  If that examiner is not available, or another examination is deemed necessary, that fact should be documented in the claims file, and further examination of the Veteran should be arranged.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should reflect discussion of the Veteran's documented medical history and assertions.  

The clinician should specifically offer responses to the following: 

(a) (1) Did the claimed cervical spine disability clearly and unmistakably exist prior to service entrance, and, if so (2) was such disability clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service. 

(b)  If it is determined, based on the standard of review set forth above, that the claimed cervical spine disability did not exist prior to service, the examiner should state whether such is at least as likely as not related to service, to include the "cervicalgia" documented therein on STRs dated in June 2007 and July 2008 

In addressing the above, , the clinician should consider the lay statements of record, to include those pertaining to the incurrence [to include those presented in the March 2012 electronic mail communication set forth herein with respect to injuries to the cervical spine during in-service flight sorties], and continuity of symptomatology of the disorder at issue.  

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached must be provided.

3.  Arrange for VA examinations to assess the severity of the service- connected right knee musculoligamentous strain, right shoulder strain, and right ankle sprain, and cholinergic urticaria.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to each designated examiner, and each examination report should reflect discussion of the Veteran's documented medical history and assertions.  
 
All examination findings/testing results, along with complete, clearly-stated  rationale for the conclusions reached, must be provided. 

Orthopedic disabilities - Range of motion testing of the right knee, right shoulder, and right ankle should be conducted.  For each disability,  the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the these disabilities.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  

So as to address the matters raised by the Veteran's attorney, the examiner shoulder also address any complaints of aching, shooting pain, "give way," and discomfort in the right knee; stiffness and popping in the right shoulder; and constant aching in the right ankle with shooting pain to the back of the ankle, or laxity or instability of the right ankle.  

Cholinergic Urticaria - The examiner should provide sufficient findings to assess the severity of the service-connected cholinergic urticarial in light of applicable rating criteria.  As it is claimed that this condition is most pronounced when the Veteran perspires, to the extent possible, the examiner should arrange for the Veteran to engage in sufficient strenuous activity to produce perspiration prior to the evaluation. 

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested action above, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

6.  If any benefit sought on appeal remains denied,  furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


